UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 10, 2010 Date of report (Date of earliest event reported) Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-33169 41-1967918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite 475 Minnetonka, Minnesota 55345 (Address of principal executive offices, including zip code) (952) 564-3500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. (a)Wireless Ronin Technologies, Inc. (the "Company") held its annual meeting of shareholders on June 10, 2010.The matters that were voted upon at the meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes, as to each such matter, where applicable, are set forth below. (b)James C. Granger, Gregory T. Barnum, Stephen F. Birke, Thomas J. Moudry, William F. Schnell, Brett A. Shockley and Geoffrey J. Obeney were elected directors of the Company for the ensuing year and until their successors shall be elected and duly qualified.The results of the vote were as follows: For Withheld Broker Non-Votes James C. Granger 8,846,660 173,638 7,359,192 Gregory T. Barnum 8,845,660 174,638 7,359,192 Stephen F. Birke 8,838,460 181,838 7,359,192 Thomas J. Moudry 8,845,660 174,638 7,359,192 William F. Schnell 6,333,063 2,687,235 7,359,192 Brett A. Shockley 6,806,759 2,213,539 7,359,192 Geoffrey J. Obeney 8,838,560 181,738 7,359,192 The proposal to approve the amendment to our Amended and Restated 2006 Equity Incentive Plan was approved.The results of the vote were as follows: For Against Abstain Broker Non-Votes 8,336,538 634,614 49,146 7,359,192 The proposal to approve the amendment to our 2007 Associate Stock Purchase Plan was approved.The results of the vote were as follows: For Against Abstain Broker Non-Votes 8,489,643 479,551 51,104 7,359,192 The appointment of Baker Tilly Virchow Krause, LLP as our independent auditors for the year ending December 31, 2010 was ratified.The results of the vote were as follows: For Against Abstain Broker Non-Votes 16,146,797 193,674 39,019 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 11, 2010 Wireless Ronin Technologies, Inc. By:/s/ Darin P. McAreavey Darin P. McAreavey Vice President and Chief Financial Officer
